MEMORANDUM DECISION
                                                                  Apr 27 2015, 9:22 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Patricia M. Mulvihill                                     Lonnie D. Johnson
City Attorney                                             Samantha A. Salisbury
                                                          Clendening, Johnson & Bohrer, P.C.
Thomas D. Cameron
                                                          Bloomington, Indiana
Assistant City Attorney
Bloomington, Indiana
ATTORNEYS FOR AMICUS CURIAE
A. Scott Chinn
Donald E. Morgan
Faegre Baker Daniels LLP
Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Bloomington Police Department,                            April 27, 2015

Appellant-Respondent,                                     Court of Appeals Case No.
                                                          53A01-1411-MI-484
        v.                                                Appeal from the
                                                          Monroe Circuit Court

Stone Belt, Inc.,                                         The Honorable Elizabeth A. Cure,
                                                          Judge
Appellee-Petitioner.
                                                          Cause No. 53C04-1410-MI-1836




Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 53A01-1411-MI-484 | April 27, 2015     Page 1 of 5
[1]   Bloomington Police Department (“BPD”) appeals the trial court’s order that

      directed BPD to provide un-redacted records to Stone Belt, Inc. in response to

      Stone Belt’s public records request. Finding that the issue is moot and declining

      to review the matter under the public interest exception, we dismiss the appeal

      and vacate the trial court’s order.


[2]   In response to Stone Belt’s public records request seeking “all types of

      calls/crimes” within a specified date range involving a particular Stone Belt

      client who had been exhibiting “extreme behavioral issues” at a Stone Belt

      group home, BPD emailed Stone Belt a form letter stating that the request “is

      denied” pursuant to Indiana Code section 5-14-3-4(b) of Indiana’s Access to

      Public Records Act (“APRA”), which excepts from mandatory disclosure the

      investigatory records of law enforcement agencies and provides that such

      disclosure is “at the discretion” of the law enforcement agency. Appellant’s App.

      at 34, 59. In addition to the letter, and pursuant to Indiana Code section 5-14-

      3-5, which requires law enforcement agencies to make available for inspection

      and copying daily logs that are maintained by the agency, BPD emailed Stone

      Belt three redacted calls-for-service information reports (“CFS Reports”)

      reflecting two runs to the Stone Belt facility. When, in accordance with its

      department policy, BPD refused to provide un-redacted versions of the three

      CFS Reports, Stone Belt filed with the trial court an Emergency Petition for

      Authority to Subpoena Police Records, which the trial court granted. BPD




      Court of Appeals of Indiana | Memorandum Decision 53A01-1411-MI-484 | April 27, 2015   Page 2 of 5
      filed a motion to dismiss, which the trial court denied,1 and the trial court

      further ordered BPD to release un-redacted copies of the records.2 After BPD

      filed its appeal with this court, Stone Belt filed a Notice of Changed

      Circumstances indicating that due to changed circumstances, it would not seek

      to enforce the trial court’s order and would dismiss the underlying action once

      the trial court reassumes jurisdiction of the case.


[3]   The long-standing rule in Indiana is that a case is deemed moot when no

      effective relief can be rendered to the parties before the court. In re Lawrance,

      579 N.E.2d 32, 37 (Ind. 1991); Annexation Ordinance F-2008-15 v. City of

      Evansville, 955 N.E.2d 769, 776 (Ind. Ct. App. 2011), trans. denied. Generally,

      when a dispositive issue in a case has been resolved in such a way as to render it

      unnecessary to decide the question involved, the case will be dismissed. City of

      Evansville, 955 N.E.2d at 776; Ind. High Sch. Athletic Ass’n, Inc. v. Durham, 748

      N.E.2d 404, 410-11 (Ind. Ct. App. 2001) (actual controversy must exist at all

      stages of appellate review, and if case becomes moot at any stage, it is

      remanded with instructions to dismiss). Nevertheless, we may decide an

      arguably moot case on its merits if it involves questions of great public interest.

      City of Evansville, 955 N.E.2d at 776. “Typically, cases falling in the ‘great




      1
       According to the record before us, the trial court considered BPD’s motion to dismiss as a motion for
      summary judgment. Appellant’s App. at 4, 62 n.2.
      2
          At BPD’s request, the trial court’s November 17, 2014 order was stayed pending this appeal.


      Court of Appeals of Indiana | Memorandum Decision 53A01-1411-MI-484 | April 27, 2015              Page 3 of 5
      public interest’ exception contain issues likely to recur.”3 In re Commitment of

      J.B., 766 N.E.2d 795, 798 (Ind. Ct. App. 2002).


[4]   In the case before us, BPD’s appeal was rendered moot upon Stone Belt’s

      notification of changed circumstances, i.e., Stone Belt no longer needed the

      records at issue, would not seek to enforce the trial court’s order, and intended

      to dismiss the underlying action. Urging that the issue warrants our review

      under the great public interest exception, BPD asks us to reach the merits of its

      appeal and decide whether the trial court erred when it ordered BPD to produce

      un-redacted investigatory records, despite BPD’s uniform policy that, pursuant

      to the legislature’s grant of discretion to law enforcement agencies in Indiana

      Code section 5-14-3-4(b), “[BPD] does not provide copies of investigatory

      records, or evidentiary photographs and/or recordings.” Appellant’s App. at 34.

      Given that many law enforcement and other public agencies across Indiana

      have similar policies, the Indiana Association of Cities and Towns and the

      Indiana Municipal Lawyers Association, Inc., as Amicus Curiae, join BPD in its

      position.


[5]   We understand and appreciate BPD’s desire for a ruling, but we decline the

      request to decide the present case on the merits, not necessarily because the




      3
        We note that some cases from our court have stated that an additional element is required to resolve a moot
      case on its merits: that the case must be likely to evade review; however, “Our Supreme Court has rejected
      the ‘additional element ... that the case must be likely to evade review.’” Bell v. State, 1 N.E.3d 190, 192 n.2
      (Ind. Ct. App. 2013) (quoting In re Lawrance, 579 N.E.2d 32, 37 n.2 (Ind. 1991)).



      Court of Appeals of Indiana | Memorandum Decision 53A01-1411-MI-484 | April 27, 2015                 Page 4 of 5
      matter lacks public import, but because of the posture of the appeal. To

      preserve agency resources, Stone Belt has not filed an appellee’s brief, and, thus,

      we are presented with only one side of the issue. Recognizing the potential

      breadth and impact of any decision, we conclude that having only one view

      presented to us does not provide a complete and full discussion of the respective

      positions, nor an opportune case for decision, especially considering that it is

      argued to be of great public interest. Accordingly, we dismiss BPD’s appeal as

      moot and instruct the trial court to vacate its November 17, 2014 order.


[6]   Dismissed, with instructions to the trial court.


      Vaidik, CJ., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 53A01-1411-MI-484 | April 27, 2015   Page 5 of 5